DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on April 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities:  Paragraph 34 refers to TVO and paragraph 35 refers to TIB as “feedforward” loops.  Figures 2 and 4 clearly show that these are feedback loops.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 8 appears to only rename the claim 1 regulators as a NVDC battery charger.  There are no limiting structural or functional limitations within the claim.  The adjective “narrow” does not impart any narrowing structure.  The name “battery charger” does not require that the system is actually coupled to, or operates to charge, a battery
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2010/0039836) in view of Bauman (US 2008/0094866).
With respect to claim 1, Gong discloses a voltage regulator (fig 1; par 6, 11, 13, 55-61, comprising: 
a PWM controller (120) that generates a PWM signal for driving a power stage for converting an input voltage from an adapter to an output voltage; 

a first loop (141, 120, SD, S1-D) that substantially nulls out both a first complex double pole caused by the input LC filter and a second complex double pole caused by the output LC filter (par 6, 11, 13).  
Gong discloses a feedback loop including a controller that uses “current mode control”.  As disclosed in the Applicants’ specification (par 34-36), this mode is what causes the complex double poles to be nulled.  Furthermore, paragraph 34 indicates that one feedback loop (TIL) achieves the nulling of two complex double poles (at the input and at the output).  Thus, Gong’s single feedback loop (141) would achieve the same benefits.  This is further supported by the combination with Bauman (see below), in which Gong is modified to have an input LC filter. 
Gong does not expressly disclose an input LC filter.  Bauman discloses a voltage regulator with both input and output LC filters (fig 1).  Gong and Bauman are analogous because they are from the same field of endeavor, namely voltage regulators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Gong to include an input LC filter, as taught by Bauman.  The motivation for doing so would have been to smooth out ripples (Bauman, par 37).  The skilled artisan would have understood the benefits and drawbacks of using any combination of LC filters (input only, output only, neither, both) and would have been motivated to select one of those options.  MPEP §2143(E).  The combination lets the 
With respect to claim 8, Gong discloses the voltage regulator comprises a narrow voltage direct current (NVDC) battery charger (fig 1).  Gong discloses that its voltage does not vary wildly; thus, it is “narrow”.  Further, Gong discloses its voltage regulator provides DC output voltage to a system/load (par 55).  The system/load could obviously include a battery, thereby making the Gong regulator a “battery charger”.  It is noted that the Applicants are not claiming a battery.  Rather, claim 8 only seeks to rename the claim 1 regulator as a battery charger.  As noted above, this change in name does not impart any narrowing structure or functionality. 
With respect to claim 9, Gong discloses the power stage is one of a buck power stage (par 55), a boost power stage and a buck-boost power stage.  
With respect to claim 10, Gong and Bauman combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claim 1.  Gong further discloses (fig 14; par 109-110): regulating, by a second loop (1410), an adapter current from the adapter; and feeding forward, by the second loop, the first complex double pole caused by the input LC filter (via the node between R0 and R1).  
Gong discloses that the second loop is used to detect brown-outs or losses in input power (par 109-110).  Claim 10 recites that the second loop regulates the adapter current.  Gong satisfies this limitation, as it uses the second loop to enable the controller to keep the converter operating to regulate the current flowing through itself.   Next, claim 10 recites that the second loop feeds forward the input LC filter complex double 
The references are analogous, as discussed above. 
Allowable Subject Matter
Claims 2-7 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not teach or suggest a voltage regulator with a second loop that splits the first complex double pole caused by the input LC filter.  Claims 3-7 depend from claim 2. 
Regarding claim 11, the prior art does not teach or suggest a method of operating a voltage regulator, wherein the second loop splits the first complex double pole fed forward by the second loop.  Claims 12-16 depend from claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836